Citation Nr: 1217594	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle injury, postoperative.

2.  Entitlement to an initial compensable evaluation for cellulitis of the chin, postoperative, with scar.

3.  Entitlement to an initial compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from June 2005 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran was scheduled for a Board hearing at the RO in August 2010 but did not appear for the hearing.  A July 2010 letter notifying him of the hearing was sent to his address of record.  Although this letter was not returned as undeliverable, a reminder letter sent to the Veteran's address of record later in July 2010 was returned as undeliverable.  Thereafter, correspondence was received from a U. S. Senator with a statement signed by the Veteran in August 2008.  The Veteran's statement reflects that he was no longer living at the address of record when the July 2010 notice letters were sent and provides a new address for him.  Therefore, the Board has determined that the Veteran should be afforded another opportunity to appear for a Board hearing; however, the Veteran is reminded that it is his obligation to keep VA informed of his current address.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.


							(CONTINUED ON NEXT PAGE)

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

